COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-011-CV
 
IN RE DEE ANN SMITH                                                            RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied as moot.  Accordingly, relator=s
petition for writ of mandamus is denied as moot.  In addition, this court vacates its January
16, 2007 order staying respondent=s
December 18, 2006 order denying a protective order, and January 5, 2007 order
extending the deadline for relator to answer discovery, in trial court cause
number 28,674-A.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL A: 
LIVINGSTON, GARDNER, and WALKER, JJ.
 
DELIVERED: 
February 8, 2007




    [1]See
Tex. R. App. P. 47.4.